Citation Nr: 0619152	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypertension, status post pacemaker insertion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active service from March 1954 to 
November 1957, and from September 1958 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO that, inter 
alia, denied a disability rating in excess of 30 percent for 
hypertension, status-post pacemaker insertion.  The veteran 
filed a notice of disagreement (NOD) in January 2003.  The RO 
issued a statement of the case (SOC) in February 2003, and 
the veteran filed a substantive appeal later that same month.  
In February 2004, the veteran withdrew a prior request for an 
RO hearing.  A May 2004 supplemental SOC (SSOC) reflects the 
RO's continued denial of a rating in excess of 20 percent for 
hypertension, status-post pacemaker insertion. 

In February 2005, the Board remanded the matter on appeal to 
the RO for further action.  A Supplemental SOC (SSOC) was 
issued in November 2005, reflecting the RO's continued denial 
of rating in excess of 30 percent for hypertension, status-
post pacemaker insertion.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
on appeal.
 
As indicated above, in February 2005, the Board remanded this 
matter to the RO to afford the veteran a cardiovascular 
examination, to specifically include an echocardiogram and an 
exercise stress test.   Although the veteran underwent a VA 
heart examination in August 2005, he was never afforded an 
echocardiogram and an exercise stress test.  Thus, as pointed 
out by the veteran's representative in argument submitted in 
May 2006, an important directive of the prior remand was not 
followed such that the August 2005 VA examination is 
inadequate to evaluate the current severity of the veteran's 
cardiovascular disability.  

The Board points out that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Since the directive of the prior remand was not followed, and 
the medical evidence is not sufficient to adjudicate the 
claim on appeal, appellate review, at this juncture, is not 
appropriate.

As noted in the prior remand, the veteran's cardiovascular 
disability is evaluated under Diagnostic Codes 7101-7105.  
See 38 C.F.R. § 4.104 (2005).  The criteria for ratings 
higher than 30 percent require, in addition to blood pressure 
readings, findings as to cardiac symptoms, workloads in terms 
of metabolic equivalents (METs), and left ventricular 
function with ejection fraction; hence, findings in this 
regard are needed to appropriately evaluate the disability.  
While the Board notes the representative's noted concern that 
testing might put additional stress on the veteran's heart, 
the Board points out that Note (2) under 38 C.F.R. § 4.104 
explains that when the level of METs at which dyspnea, 
fatigue,  angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples) that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
may be used.

Accordingly, in compliance with the prior remand, the RO 
should arrange for the veteran to undergo a comprehensive VA 
examination, by a cardiologist, at an appropriate VA medical 
facility.  See 38 U.S.C.A. § 5103A (West 2002).  The veteran 
is hereby advised that failure to report to the scheduled 
examination, without good cause, will result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for increase on appeal.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO' s letter should also invite the 
veteran to submit all evidence in his possession, and ensure 
that its notice to the appellant meets the requirements of 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards rating claims, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  The Board notes that in the May 
2006 appellate brief presentation, the veteran's 
representative stated that the veteran submitted an 
additional medical statement to the Board in May 2005.  
However, the Board finds that this medical statement is not 
associated with the claims file and that the RO should 
request that the veteran resubmit another copy.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
specifically request that veteran submit 
another copy of the medical statement 
submitted to the Board in May 2005 as 
identified by the veteran's 
representative in the May 2006 appellant 
brief presentation.

The RO should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as regards rating claims, as 
appropriate, and the letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination, by a 
physician with appropriate expertise, at 
an appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  The veteran 
should be afforded an echocardiogram and 
an exercise stress test (EST), along with 
any additional appropriate tests and 
studies that the examining physician 
deems appropriate (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report).  All clinical findings, to 
include blood pressure readings, should 
be reported in detail.

The examiner is requested to provide 
specific findings as to the workload in 
METs at which time the veteran develops 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner is also requested 
to provide specific findings as to any 
left ventricular dysfunction and the 
veteran's current ejection fraction.  He 
or she should provide specific findings 
as to any evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, 
echocardiogram, or X-ray.

If the physician finds that an EST is 
medically contraindicated at the time of 
the examination, then the physician 
should clearly so state, and estimate the 
MET's.  

The physician should set forth all 
examination findings, along with the 
complete rationale for any conclusions 
expressed, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the  
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
to the scheduled examination, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


